NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM H. GILLIAM,                             No. 20-15308

                Plaintiff-Appellant,            D.C. No. 1:19-cv-00127-JAO-RT

 v.
                                                MEMORANDUM*
MIKE GALVIN, AKA J. Michael Galvin; et
al.,

                Defendants-Appellees,

and

AIRBNB, INC.; AIRBNB PAYMENTS,
INC.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Hawaii
                      Jill Otake, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Gilliam’s request for oral
argument, set forth in his briefs, is denied.
      William H. Gilliam appeals pro se from the district court’s judgment

dismissing his action alleging Lanham Act and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6). Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed Gilliam’s Lanham Act false advertising

claim because Gilliam failed to allege facts sufficient to state a plausible claim.

See 15 U.S.C. § 1125(a)(1)(B); Ariix, LLC v. NutriSearch Corp., 985 F.3d 1107,

1114-15 (9th Cir. 2021) (defining false advertising claim under Lanham Act and

setting forth required elements of “commercial advertising or promotion” for such

a claim).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      20-15308